DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The related methods of independent claims 1, 9 and 17 are novel over the prior art.  Claim 17 is the most broadly recited of the independent claims and is discussed below, because claims 1 and 9 require all of the limitations of claim 17.  
As previously noted (Non-Final Rejection, mailed 06/08/2021) the most pertinent art is to Fan et al. (US 2009/0152259 A1) and Du et al. (US 2017/0086259 A1).  Fan discloses steps (a), (c), (e) and part of (f) from claim 17 (see figs. 2-3; pars. 0008-0009, 0025-0032).  Fan, however, uses the conventional methods of testing the heater circuitry by using a four point resistance probe testing scheme (pars. 0006 and 0025-0027).  Fan does generally indicate that thermal mapping may be used (par. 0036); however, Fan provides no further information on that concept.  Du discloses the use of thermal mapping to aid in optimizing a resistive heater, but does not disclose forming multiple iterative thermal maps and then creating a subtraction thermal image by subtracting a baseline thermal map from an actual thermal map, nor is there disclosed any modification of a subsequent baseline heater circuit according to a subtraction image which represents a temperature profile based on a temperature difference between the nominal thermal map and the actual thermal map.  The remaining prior art provides similar teachings and do not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729